Jeanette S. Kurtz
            Case 20-00318-JMM   Doc 103    Filed 01/15/21 Entered 01/15/21 11:24:54   Desc Main
                                          Document     Page 1 of 3
Jeanette S. Kurtz
            Case 20-00318-JMM   Doc 103    Filed 01/15/21 Entered 01/15/21 11:24:54   Desc Main
                                          Document     Page 2 of 3
Jeanette S. Kurtz
            Case 20-00318-JMM   Doc 103    Filed 01/15/21 Entered 01/15/21 11:24:54   Desc Main
                                          Document     Page 3 of 3
